Citation Nr: 9912607	
Decision Date: 05/07/99    Archive Date: 05/12/99

DOCKET NO.  95-42 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia


THE ISSUE

Entitlement to service connection for residuals of a right 
shoulder injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had verified active service (Marine Corps) from 
September 1984 to September 1988.  She apparently had a prior 
period of duty for training (DUTRA) with the Army Reserves 
between May 1983 to August 1984.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision by 
the Atlanta, Georgia, Regional Office (RO), which denied 
service connection for residuals of a right shoulder injury.  
On a November 1995 Substantive Appeal, appellant checked off 
a box indicating that she wanted a "Travel Board" hearing, 
she also indicated therein that she wanted a hearing before a 
hearing officer at the local VA office.  An RO hearing was 
held in February 1996 (during which appellant expressly 
withdrew her "Travel Board" hearing request).  

Appellant expressed timely disagreement with a July 1996 
rating decision, which denied a total rating based upon 
individual unemployability.  After the RO issued her a 
December 1996 Statement of the Case on that issue.  The 
record before the Board does not contain a substantive appeal 
on that issue, so the appeal as to that issue is not 
perfected.  See 38 U.S.C.A. § 7105 (West 1991) and 38 C.F.R. 
§ 20.302(b) (1998).  She is service connected for post-
traumatic stress disorder, the evaluation of which was 
recently raised to 70 percent.  No disagreement with that 
action is of record.  Thus, the Board construes the appellate 
issue as limited to that delineated on the title page of this 
decision, and will proceed accordingly.  

Although written statements by appellant/her representative 
are construed as an intention to request service connection 
for a neck injury, since this issue has not been developed by 
the RO for appellate review, it is referred to the RO for 
appropriate action.  Kellar v. Brown, 6 Vet. App. 157 (1994).


FINDINGS OF FACT

1.  A chronic right shoulder disability has not been shown, 
by competent evidence, to have had its onset during 
appellant's DUTRA, active service, or proximate thereto.  

2.  A chronic right shoulder disability, if currently 
existent, was initially clinically shown years after 
DUTRA/service, following an intercurrent, post-service fall.  


CONCLUSION OF LAW

Appellant has not submitted evidence of a well-grounded claim 
for entitlement to service connection for residuals of a 
right shoulder injury.  38 U.S.C.A. §§ 101(24), 1110, 1131, 
5107(a) (West 1991); 38 C.F.R. §§ 3.6(a),(c),(d), 3.303 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A threshold question to be answered is whether appellant has 
presented evidence of a well-grounded claim with respect to 
the issue of service connection for residuals of a right 
shoulder injury.  A well-grounded claim is one which is 
plausible, meritorious on its own, or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
In Tirpak v. Derwinski, 2 Vet. App. 609 (1992), the United 
States Court of Appeals for Veterans Claims (formerly the 
United States Court of Veterans Appeals) (Court) held that 
the appellant in that case had not presented a well-grounded 
claim as a matter of law.  The Court pointed out that 
"unlike civil actions, the Department of Veterans Affairs 
(previously the Veterans Administration) (VA) benefits system 
requires more than an allegation; the claimant must submit 
supporting evidence."  Id., at 611.  If a well-grounded 
claim has not been presented, the appeal with respect to that 
issue must fail.  King v. Brown, 5 Vet. App. 19, 21 (1993) 
held that "evidentiary assertions [by the veteran] must also 
be accepted as true for the purpose of determining whether 
the claim is well grounded.  Exceptions to this rule occur 
when the evidentiary assertion is inherently incredible or 
when the fact asserted is beyond the competence of the person 
making the assertion." 

Appellant contends and has testified at a February 1996 RO 
hearing, in essence, that she initially injured her right 
shoulder during basic training in June 1983 due to carrying a 
heavy backpack and rifle; that the right shoulder injury was 
chronic as evidenced by treatment for it during subsequent 
active service in 1984; and that after service, she self-
medicated the right shoulder injury residuals with over-the-
counter medication but did not seek professional medical 
treatment thereof until July 1994.  Her representative argues 
that the case should be remanded to the RO to verify DUTRA 
and obtain any additional DUTRA medical records.  

Currently associated with the claims folder are certain 
relevant June 1983 DUTRA medical records that appellant has 
submitted, pertaining to treatment and diagnosis of a right 
trapezius strain.  Although it is unclear whether the DUTRA 
medical records are complete, it does not appear, nor is it 
alleged, that she subsequently received any relevant 
treatment for the right shoulder during the remainder of 
DUTRA.  See February 1996 RO hearing transcript, at T.3.  
Thus, a further search for records that may or may not exist 
seems futile.  Moreover, verification of her DUTRA period 
would not materially affect the determination in this case, 
since there is no competent evidence of record relating a 
chronic right shoulder disability, if currently existent, to 
DUTRA/service, as will be explained in detail below.  
Therefore, to require the RO to attempt to obtain any 
additional active/inactive DUTRA medical records that might 
conceivably exist would serve no useful purpose.  It should 
be added that in addition to the aforementioned June 1983 
DUTRA medical records, the relevant evidentiary record 
includes appellant's service medical records for the 
subsequent period of active service, a June 1993 VA general 
medical examination report, and private medical records.  

The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  The term "active 
military, naval, or air service" includes active duty, any 
period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. 
§ 3.6(a),(c),(d).  Service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated while performing active duty for training or 
injury incurred or aggravated while performing inactive duty 
training.  38 U.S.C.A. §§ 101(24), 1110, 1131.

Service connection for VA disability compensation purposes 
may be awarded for disability resulting from disease or 
injury incurred in or aggravated by peacetime service.  
38 U.S.C.A. § 1131.  

In pertinent part, for the showing of chronic disease in 
service, there are required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or diagnoses 
including the word "Chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumptive period) is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The available Army Reserves DUTRA medical records reveal that 
in June 1983, appellant was treated at an emergency room for 
complaints of right trapezius/deltoid pain due to exercising 
(including pushups and pull-ups).  Significantly, x-rays of 
that shoulder revealed normally developed and aligned 
bony/soft tissue structures without pathologic changes 
evident; and the radiographic impression was "normal right 
shoulder."  The diagnosis/assessment was right trapezius 
strain; and her condition was considered satisfactory upon 
emergency room release.  It appears that she was given a 10 
day limited profile.  She apparently did not subsequently 
receive any relevant treatment for the right shoulder during 
the remainder of DUTRA.  See February 1996 RO hearing 
transcript, at T.3.  The significant point is that said DUTRA 
medical records did not reveal any chronic residuals of a 
right shoulder injury as claimed.  Furthermore, a July 1984 
service entrance examination report with attendant medical 
questionnaire did not contain any complaints, findings, or 
diagnoses pertaining to chronic residuals of a right shoulder 
injury, or in fact to any shoulder pathology of any sort.  

The service medical records reveal that in November 1984, 
appellant complained of having back pain radiating to the 
neck and right shoulder for 2-3 weeks.  She denied any 
trauma, but stated that she had carried a pack on her back 2-
3 weeks ago.  Clinically, the back and right shoulder were 
essentially unremarkable, except for sharp pain on palpation.  
Possible severe muscle strain of the trapezius (superior) and 
sternocleidomastoid was assessed.  Significantly, however, 
the remainder of the service medical records, including a 
September 1988 service separation examination, did not reveal 
any complaints, findings, or diagnoses pertaining to chronic 
residuals of a right shoulder injury.  Additionally, in 
appellant's initial application for VA disability benefits 
dated in March 1993, she made no mention of a right shoulder 
disability.  It is very significant that on June 1993 VA 
general medical examination, years after service, there were 
no complaints, findings, or diagnoses pertaining to chronic 
residuals of a right shoulder injury.  

It is of substantial import that the earliest post-service 
clinical evidence even indicative of a chronic right shoulder 
disability was not until July 1994, following an 
intercurrent, post-service fall.  A July 10, 1994 private 
emergency room report stated that appellant complained of 
right elbow pain, after falling on that elbow the previous 
day.  She had pain radiating to the neck and down to the 
hand.  Right elbow contusion with probable ulnar nerve 
contusion was assessed.  A subsequent July 15, 1994 clinical 
record from Thomas J. McElligott, M.D., reported that she 
complained of head and right hand, arm, and shoulder pain, 
after having fallen on her head and right elbow and arm.  
Clinical findings included pain of the right 
trapezius/deltoid, elbow, and wrist; and multiple soft tissue 
trauma with muscular strain was assessed.  In a July 25, 1994 
clinical record from Dr. McElligott, she reported having 
slipped and fallen on her back and right elbow on July 9, 
1994; that initially, she had elbow pain; and that she 
subsequently complained of numbness throughout the right 
upper extremity and elbow, right facial, and neck pain.  
Private clinical records dated in August 1994 reported that 
the previous month, appellant fell on her back and had 
experienced neck and right upper extremity pain since then.  
Electrodiagnostic testing was interpreted as showing a right 
brachial plexus injury affecting the lower cord without 
cervical nerve root involvement.  

It should be added that with respect to this not well-
grounded service connection claim, appellant and her 
representative have been informed by the RO that the claim 
was denied, in part, due to the lack of clinical evidence 
indicating that a right shoulder disability was shown, by 
competent evidence, to be related to DUTRA/service.  See, in 
particular, an April 1996 Supplemental Statement of the Case.  
Additionally, an October 1995 Statement of the Case included 
provisions of law with respect to veterans' responsibility 
for filing a well-grounded claim.  It is therefore apparent 
that they were knowledgeable regarding the necessity of 
competent evidence to support the service connection claim.  
Thus, it is concluded that appellant and her representative 
had notice of the type of information needed to support this 
claim and complete the application.  See Robinette v. Brown, 
8 Vet. App. 69, 77 (1995).  See also Epps v. Brown, 9 Vet. 
App. 341, 344 (1996), wherein the Court explained that 
"[t]he Robinette opinion held that 38 U.S.C. § 5103(a) 
imposes an obligation upon the Secretary to notify an 
individual of what is necessary to complete the application 
in the limited circumstances where there is an incomplete 
application which references other known and existing 
evidence."  It does not appear that appellant or her 
representative has informed the VA of the existence of any 
specific competent evidence that would render the service 
connection claim well grounded.  See also the February 1996 
RO hearing transcript, at T.5, wherein appellant divulged 
that she had not received any post-service treatment for the 
claimed disability prior to July 1994.  

Appellant contends, and has testified at said February 1996 
RO hearing, that the claimed residuals of a right shoulder 
injury are presently manifested and related to DUTRA/service.  
However, appellant is not competent to offer medical opinion 
or diagnosis.  In Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1991), the Court stated "[a] layperson can certainly 
provide an eye-witness account of a veteran's visible 
symptoms."  However, as the Court further explained in that 
case, "the capability of a witness to offer such evidence is 
different from the capability of a witness to offer evidence 
that requires medical knowledge such as a diagnosis...."  
Here, although appellant is competent to state that she 
sustained in-service/DUTRA right shoulder injury or 
experienced certain in-service/DUTRA symptomatology, she is 
not competent to offer medical opinion as to whether any 
right shoulder disability is related to DUTRA/service, since 
that requires medical opinion beyond a lay person's 
competence.  

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995), the Court 
stated, in pertinent part, that "in order for a claim to be 
well grounded, there must be competent evidence of current 
disability (a medical diagnosis)...; of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence)...; and of a nexus between the in-service injury or 
disease and the current disability (medical evidence)...."  
See also Wade v. West, 11 Vet. App. 302, 306 (1998), wherein 
the Court held that the claims in that case were not well 
grounded, since although service medical records were missing 
and there was evidence of present disability, the record did 
not contain medical evidence of a causal relationship between 
the current disability and service.  

Thus, given the lack of clinical evidence showing that 
chronic residuals of a right shoulder injury are related to 
appellant's DUTRA/service, the claim for service connection 
for residuals of a right shoulder injury is not well 
grounded.  The claim is therefore denied.  38 U.S.C.A. 
§ 5107(a).  Grottveit v. Brown, 5 Vet. App. 91 (1993); 
Grivois v. Brown, 6 Vet. App. 136 (1994).  See also, 
Edenfield v. Brown, 8 Vet. App. 384, 390 (1995).


ORDER

Appellant's claim of entitlement to service connection for 
residuals of a right shoulder injury is not well grounded, 
and therefore, denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

